Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art  does not disclose A sliding device comprising: the fixed rail comprising an opening opened upward, the opening being arranged in a longitudinal direction of the fixed rail, the movable rail being slidable with respect to the fixed rail; a shutter configured to close the opening, the shutter being slidable with respect to the fixed rail by receiving a force from the movable rail; an engagement mechanism comprising a first portion and a second portion, the first portion being  provided to either one of the shutter and the fixed rail, the second portion being provided to other of the shutter and the fixed rail, the first portion  being displaceable between an engaged position, in which the first portion  is engageable with the second portion, and a disengaged position, in which the first portion  is displaced from the engaged position and disengaged from the second portion; a resilient element configured to produce a resilient force maintaining the first portion  in the engaged position; and Appl. No. 16/667,162Attorney Docket No. P58871a pressing portion provided to the movable rail or the shutter, the pressing portion contacting with a pressed portion provided to the first portion  when the movable rail slides, to thereby displace the first portion  to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631